Citation Nr: 9917939	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 13, 
1996, for assignment of an evaluation of 100 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe,  Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In a decision dated in November 1995, the RO denied a 
rating in excess of 30 percent for PTSD.

2.  The veteran was notified of the November 1995 decision in 
December 1995 and was given his appellate rights; the veteran 
did not submit a notice of disagreement.

3.  On February 15, 1996, a written request to reopen the 
veteran's claim was received;  he had been admitted to a VA 
facility for treatment on February 13, 1996.

4.  An ascertainable increase in disability was demonstrated 
on VA examination on October 26, 1995.


CONCLUSION OF LAW

An effective date of October 26, 1995, for the assignment of 
an evaluation of 100 percent for PTSD, is warranted.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  The effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1998); See 
also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

Regulations also provide that, once a formal claim for 
compensation has been allowed, receipt of a report of the 
hospitalization of the veteran at a VA hospital will be 
accepted as the date of receipt of a claim for an increased 
disability rating.  38 C.F.R. § 3.157(b)(1) (1998).  

On February 15, 1996, the RO received from the veteran's 
attorney a written claim for increased compensation, to 
include a total rating based on unemployability.  However, on 
February 13, 1996, the veteran's claim was reopened, as he 
entered a VA facility for treatment related to PTSD.  See 
38 C.F.R. § 3.157.

The veteran was granted service connection for PTSD in a July 
1990 rating decision.  The veteran was assigned a 30 percent 
rating effective February 12, 1990.  A rating decision in 
April 1998 (which is the rating action appealed to the Board) 
assigned a schedular evaluation of 100 percent for PTSD, 
effective February 13, 1996.

By application of 38 C.F.R. § 3.400(o)(2), the increased 
rating of 100 percent for PTSD may be made effective no 
earlier than February 13, 1995, one year prior to the date of 
claim.  As the currently assigned effective date is February 
13, 1996, the issue to be decided becomes whether the 
preponderance of the evidence shows that it was factually 
ascertainable at any time between February 13, 1995, and 
February 13, 1996, that an increase in disability to the 
100 percent level had occurred, by reason of PTSD 
symptomatology.

In considering whether competent evidence shows that PTSD was 
100 percent disabling at some time between February 13, 1995, 
and February 13, 1996, the Board must look at all the 
evidence of record, including that which covers a period of 
time prior to the denial in November 1995.  To do so, it is 
necessary to set forth the criteria for rating PTSD in VA's 
Schedule for Rating Disabilities.

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  The United States Court of Veterans 
Appeals has held that, when the law or regulations applicable 
to a case changed during the pendency of an appeal, the 
version more favorable to the veteran shall be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 provided that a 50 percent evaluation was warranted 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people had been severely impaired and that the 
psychoneurotic symptoms had been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and that there had been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In addition, prior to November 7, 1996, applicable 
regulations provided that, when the only compensable service-
connected disorder was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c).

In the veteran's case, the only evidence of record concerning 
his psychiatric status between February 13, 1995 and February 
13, 1996, consists of an October 26, 1995 VA mental disorders 
examination.  At the October 1995 VA examination, the veteran 
indicated that he spent most of his time watching television.  
He stated that he had last seen his mother in 1984.  He 
stated that he slept poorly and felt that he was getting 
worse, as he felt depressed all the time.  He had frequent 
flashbacks and had nightly dreams of combat.  The veteran did 
not smile during the interview, and stayed away from topics 
involving family and friends.  The diagnosis was PTSD, 
moderately severe, seriously handicapping the veteran's 
social and occupational ability since 1989.  The examiner 
noted that the veteran should continue with treatment, even 
though the veteran held little expectation that he would gain 
from it.

Upon careful consideration of the evidence, the Board finds 
that the preponderance of the evidence shows that it was 
factually ascertainable on October 26, 1995, that an increase 
in disability to the 100 percent level had occurred, by 
reason of PTSD symptomatology.  The October 1995 VA 
examination shows that PTSD symptomatology significantly 
impacted the veteran's social and occupational functioning.  
Read in the light most favorable to the veteran, the 
examiner's comments, including those concerning the veteran's 
prospects for future treatment, can be reasonably construed 
as indicating that the veteran was basically unable to gain 
or maintain employment.  Therefore, the Board finds that the 
effective date of assignment of a 100 percent rating for PTSD 
should be October 26, 1995.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.400 (1998).

The veteran and his representative have not specified what 
they believe the effective date should be in this case.  
Nevertheless, the applicable regulation states that the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable (in this case, October 26, 1995) that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1998); See also VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).

In the May 1998 substantive appeal, the veteran's attorney 
requested entitlement to an adequate reason and bases.  This 
issue is an ancillary issue to the veteran's underlying 
claim.  The adequacy of the reasons and bases of the decision 
denying a benefit may be contested only as part of an appeal 
on the merits of the decision rendered on the primary issue.

Additionally, the veteran's attorney has stated that the RO 
failed to review all the veteran's VA medical records for 
informal claims which might give rise to an earlier effective 
date.  Further, although the veteran's attorney has stated 
that the RO failed in its duty to assist the veteran, he has 
not stated how or in what manner the RO allegedly failed in 
this regard.  The Board is aware of no records or information 
which would entitle the veteran to an effective date earlier 
than October 26, 1995 in this case.


ORDER

An effective date of October 26, 1995, for the assignment of 
an evaluation of 100 percent for PTSD, is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

